Case 17-20518-GLT         Doc 100   Filed 09/30/20 Entered 09/30/20 19:00:34              Desc Main
                                  Document       Page 1 of 2
                         IN THE UNITED STATES BANKRUPTCY     COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                        )              Case No.: 17-20518-GLT
                                               )
 Kelly M. Haney                                )              Chapter 13
        Debtor                                 )
                                               )              Doc. No.:
 Kelly M. Haney                                )
        Movant                                 )              Hearing Date & Time: 10/28/20
                                               )
          v.                                   )
                                               )
 KR Enterprises, Inc. and                      )
 Ronda J. Winnecour, Trustee                   )
        Respondent                             )

                            MOTION TO APPROVE SETTLEMENT

 AND NOW comes the Debtor, Kelly M. Haney, by and through her attorney, Albert G. Reese,
 Jr., Esquire, and files the within Motion to Approve Settlement and in support thereof avers the
 following:
    1. The Debtor filed a Voluntary Petition under Chapter 13 Bankruptcy Code on February

          13, 2017.

    2. Movant is the Debtor herein, an adult individual who resides at 7 Barton Drive,

          Pittsburgh, PA 15221.

    3. On or about February 12, 2018, Debtor was involved in a post-petition injury while at

          work. See Exhibit A.

    4. Debtor, Kelly M. Haney and KR Enterprises, Inc., have reached a settlement agreement

          in the amount of $120,000.00 regarding this accident. See Exhibit B.

    5. The settlement agreement intends to cover all known and unknown bodily injuries, as

          well as loss wages and future medical expenses as a result of the claim filed by Ms.

          Haney against KR Enterprises, Inc. See Exhibit B.

    6. The settlement is conditioned upon obtaining Court approval of said agreement.

    7. Debtor’s Counsel for this matter, James C. Ward, has reduced the Attorney’s Fees from

          24% to 20% regarding this matter. See Exhibit B.
Case 17-20518-GLT Doc 100 Filed 09/30/20 Entered 09/30/20 19:00:34 Desc Main
                                 Document
    8. Counsel, Albert G. Reese Jr.,             Page
                                     seeks approval     2 of
                                                    of the   2 Attorney’s Fees for James C.
                                                           20%

        Ward, totaling $20,000.00.

    9. The Net Distribution/ Recovery to Debtor is anticipated to be $60,920.00 for future

        indemnity for wages and $39,080.00 for future medical expenses.

    10. The net proceeds would be payable to the Debtor in accordance with Debtor’s amended

        personal property and exemptions, which will be filed and made part of this motion.

    11. The Debtor is satisfied with the settlement offer and believes that the approval of the

        proposed settlement is in the best interest of the Debtor in this case.

               WHEREFORE, the Debtor, Kelly M. Haney, respectfully requests that this

 Honorable Court approve the Settlement Agreement between the Debtor and KR Enterprises,

 Inc.

 Dated: September 30, 2020                                     Respectfully submitted by:
                                                               /s/ Albert G. Reese, Jr., Esq.
                                                               Albert G. Reese, Jr., Esquire
                                                               PA ID# 93813
                                                               Law Office of Albert G. Reese
                                                               640 Rodi Road, 2nd Floor, Ste 2
                                                               Pittsburgh, PA 15235
                                                               (412) 241-1697(p)
                                                               (412) 241-1687(f)
                                                               areese8897@aol.com
